Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. Upon considering the pre-appeal conference decision made on August 12, 2022, the finality of the office action has been withdrawn and the prosecution is reopened.
                          Status of the Application and response to arguments
2. Claims 1, 5-7, 9-10, 13, 20, 23-24, 26, 29-31, 33-36, 38-39 and 43-70 are pending under examination. Claims 2-4, 8, 11-12, 14-19, 21-22, 25, 27-28, 32, 37 and 40-42 were canceled. The rejection of claims under obviousness type of double patenting over claims in US patent 10,711,297 has been withdrawn in view of the pre-appeal conference decision.
                                             Nonstatutory Double patenting 
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
    A. Claims 1, 5-7, 9-10, 13, 20, 23-24, 26, 29-31, 33-36, 38-39, 43-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US patent No. 10, 711,297 (hereafter ‘297) in view of Ludicke et al. (WO 2015/120986). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are within the scope of the claims 1-30 of the patent ‘297, specifically the method steps comprising loading plurality samples and performing a plurality of nucleic acid amplification assays in an automated method of the instant claims are within the scope of the claims 1-30 of the patent ‘297. The claims in the patent ‘297 discloses automated method for analyzing plurality of samples comprising plurality of amplification assays which is obvious variation over the instant claims. However, the claims in the patent ‘297 did not specifically teach assigning PCR assays to be performed on nucleic acid sample by assigning a first set of system defined parameters preinstalled on analyzer that are not changeable by a user and assigning a second set of user-defined parameters into the analyzer by a user.
              Ludicke et al. teach a method and a device for analyzing a sample comprising assaying a sample using a thermal cycler device wherein assigning is partly handled by preinstalled control parameters into the device (control parameters) and user selected program parameters put into the device by a user (page 19, line 23-33, page 20, line 1-16, page 22, line 8-33, page 23, line 1-4, page 32, line 1-32, page 33, line 1-5, page 36, line 19-33, page 42, line 21-33, page 43, line 1-20).
         It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method of the claims in the patent ‘297 with the assigning control parameters installed into a laboratory device and input of user defined parameters as taught by Ludicke et al. to improve the automated method for analyzing a sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the automatic processing of a sample with multiple amplification assays because Ludicke et al. explicitly taught use of preinstalled control parameters and user defined parameters provides automatically selecting the fitting set of program parameters based on handling type selected by the user or user requested parameters (page 32, line 19-33) and such a modification is considered obvious over the cited prior art. Thus the claims are obvious over the claims in the patent ‘297.
        B.   Claims 1, 5-7, 9-10, 13, 20, 23-24, 26, 29-31, 33-36, 38-39, 43-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of US co-pending application 16/965,896.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are within the scope of the claims 1-32 of the co-pending application, specifically the method steps comprising performing a plurality of nucleic acid amplification assays in an automated method of the instant claims are within the scope of the claims 1-32 of the co-pending application. The claims in the co-pending application discloses automated system for analyzing plurality of samples, wherein the system comprises system defined assay parameters and user defined-defined parameters to process a sample suspected of containing a target analyte, wherein the assay protocol includes amplification assay protocol which is obvious variation over the instant claims drawn to a method using said system because the claims in the co pending application disclose preprogramed parameters and user selective parameters for analyzing samples in the system. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-10, 13, 20, 23-24, 26, 29-31, 33-36, 38-39, 43-70 are rejected under 35 U.S.C. 103 as being unpatentable over Buse et al. (US 2016/0060680) in view of Ludicke et al. (WO 2015/120986). 
Buse et al. teach a method of claim 1, performing a plurality of nucleic acid amplification assays in an automated analyzer, the method comprising the steps of: (a) loading the analyzer with a plurality of sample-containing receptacles (para 0016-0020, claim 29); (c) assigning user-defined parameter to put into the analyzer by a user (para 0016-0020, 0128-0129, 0156-0164, claim 29) (d) producing purified forms of the first and second samples by exposing each of the first and second samples to reagents and conditions adapted to isolate and purify a first analyte and a second analyte which may be present in the first and second samples, respectively (para 0124-0126, claim 29); (e) forming a first amplification reaction mixture with the purified form of the first sample and a second amplification reaction mixture with the purified form of the second sample, wherein the first amplification reaction mixture contains a first set of amplification oligomers for amplifying a first region of the first analyte or a nucleic acid bound to the first analyte in a first nucleic acid amplification reaction of the first nucleic acid amplification assay, and wherein the second amplification reaction mixture contains a second set of amplification oligomers for amplifying a second region of the second analyte or a nucleic acid bound to the second analyte in a second nucleic acid amplification reaction of the second nucleic acid amplification assay (para 0127-0129, claim 29); (f) exposing the first and second amplification reaction mixtures to thermal conditions for amplifying the first and second regions, respectively (para 0127-0129, claim 29); and (g) determining the presence or absence of the first and second analytes in the first and second amplification reaction mixtures, respectively (para 0127-0129, claim 29).
With reference to claims 5-6, 9, 48-49, Buse et al. teach that the method comprise identifying the assays to be performed using a touch screen or a keyboard and wherein one or more of the user-defined parameters are communicated to a controller of the analyzer using a touch screen or a keyboard; and wherein the user-defined parameters are used to process raw data generated by the analyzer during step (g)(para 0308-0309). 
With reference to claim 7, 50-52, 57-59, Buse et al. teach that the plurality of sample-containing receptacles are supported by one or more receptacle-holding racks during step (a), and wherein the steps comprise reading machine-readable indicia on the sample-containing receptacles or the receptacle-holding racks, the machine-readable indicia identifying which assays to perform (para 0308-0309). 
With reference to claim 10, Buse et al. teach that the first and second nucleic acid amplification assays each comprise a PCR reaction, and wherein the user-defined parameters each include a thermal profile, and wherein the thermal profiles of the first and second nucleic acid amplification reactions are the same or differ by at least one of number of cycles, time to completion, a denaturation temperature, an annealing temperature, and an extension temperature (para 0127-0129, claim 29).
           With reference to claim 13, 53, Buse et al. teach that the step (d) comprises immobilizing the first and second analytes on solid supports (para 0016-0020, para 0124-0126, claim 29).
          With reference to claim 20, 23, 30-31, 33, 54-55, 60, Buse et al. teach that the method further comprising the steps of: prior to forming the first amplification reaction mixture, the step of dissolving a first amplification reagent containing a polymerase and the first set of amplification oligomers, wherein the first amplification reagent is dissolved with a first solvent, and wherein the first solvent does not contain an amplification oligomer or a polymerase; and prior to forming the second amplification reaction mixture, the step of dissolving a second amplification reagent containing a polymerase, wherein the second amplification reagent is dissolved with a second solvent containing the second set of amplification oligomers, and wherein the second amplification reagent does not contain any amplification oligomers and wherein the first amplification reagent contains all oligomers necessary for performing the first nucleic acid amplification reaction, and wherein the second solvent contains all oligomers necessary for performing the second nucleic acid amplification reaction wherein the first
and second amplification reagents are stored and reconstituted in mixing wells of the same or different reagent packs, each reagent pack (reagent card) including multiple mixing wells (para 0128-0129, 0156-0169). 
         With reference to claims 24, 56, Buse et al. teach that the first amplification reagent and the second amplification reagent each contain a detection probe (para 0121). 
     With reference to claims 26, Buse et al. teach that the second solvent is contained in a first vial supported by a first holder, wherein the first holder supports one or more additional vials, and wherein each of the one or more additional vials contains a solvent that contains a set of amplification oligomers not contained in the second solvent (para 0166-0169). 
      With reference to claims 29, 61, Buse et al. teach that the first solvent is a universal reagent (bulk reagent) for dissolving amplification reagents containing different sets of amplification oligomers (para 0121, 0166-0169).
        With reference to claims 34, 62, Buse et al. teach that an oil is dispensed into each of the first and second reaction receptacles prior to step (f)(para 0127, 0142).
        With reference to claims 35, 63, Buse et al. teach that further comprising the step of closing each of the first and second reaction receptacles with a cap prior to step (f), the cap engaging the corresponding first or second receptacle in a frictional or interference fit (para 0201).
         With reference to claims 36, 64, Buse et al. teach that the method further comprising the step of centrifuging the closed first and second reaction receptacles prior to step (f), wherein the centrifuging step is performed in a centrifuge having at least one access port for receiving the first and second reaction Receptacles (para 0201-0202).
        With reference to claims 38, 65, Buse et al. teach that the method further comprising the step of contacting the purified forms of the first and second samples with an elution buffer prior to step (e), such that the purified forms of the first and second samples are contained in first and second eluates, respectively, when forming the first and second amplification reaction mixtures) (para 0124-0126, para 0229-0231).
    With reference to claims 39, 43, 66-68, Buse et al. teach that the method further comprising the steps of: transferring an aliquot of at least one of the first and second eluates to a storage receptacle prior to step (e); closing the storage receptacle with a cap, the cap engaging the corresponding storage receptacle in a frictional or interference fit; retaining the storage receptacle within the analyzer at least until the completion of step (g); a third nucleic acid amplification assay to be performed on the aliquot in the storage sample, the third nucleic acid amplification assay to be performed in accordance with a third set of assay parameters, the third set of assay parameters being different than the first and second sets of assay parameters; forming a third amplification reaction mixture with the aliquot in the storage receptacle after step (g), wherein the third amplification reaction mixture contains a third set of amplification oligomers for amplifying a third region of a third analyte (additional analyte) or a nucleic acid bound to the third analyte (additional analyte) in a third nucleic acid amplification reaction; exposing the third amplification reaction mixture to thermal conditions for amplifying the third region; and determining the presence or absence of the third analyte in the third amplification reaction mixture wherein the third nucleic acid amplification assay (para claim 29-31, 0130, 0137-138, 0144-0169, 0226-0227). 
           With reference to claims 44, Buse et al. teach that the step (f) is initiated at different times for the first and second amplification reaction mixtures (claim 29-35, para 0127-0129). 
      With reference to claim 45-46, 69-70, Buse et al. teach that the first nucleic acid amplification assay is an IVD assay, and wherein the second nucleic acid amplification assay is an LDT; wherein the LDT is performed with an ASR comprising the second set of amplification oligomers (para 0118-0129).
    With reference to claims 47, Buse et al. teach that the first and second amplification reaction mixtures are simultaneously exposed to thermal conditions in step (f) (para 0127-0129).
However, Buse et al. did not specifically teach assigning amplification assays to be assayed using a set of assay parameters consisting of system-defined parameters pre-installed on the analyzer and not changeable by a user.
           Ludicke et al. teach a method and a device for analyzing a sample comprising assaying a sample using a thermal cycler device wherein assigning  is partly handled by preinstalled control parameters into the device (control parameters) and user selected program parameters put into the device by a user (page 19, line 23-33, page 20, line 1-16, page 22, line 8-33, page 23, line 1-4, page 32, line 1-32, page 33, line 1-5, page 36, line 19-33, page 42, line 21-33, page 43, line 1-20).
      It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method of Buse et al. with the assigning control parameters installed into a laboratory device as taught by Ludicke et al. to improve the method for automatically analyzing a sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the automatic processing of a sample with multiple amplification assays because Ludicke et al. explicitly taught use of preinstalled control parameters provides automatically selecting the fitting set of program parameters based on handling type selected by the user or user requested parameters (page 32, line 19-33) and such a modification is considered obvious over the cited prior art.

                                                       Conclusion
           No claims are allowable.                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637